[Cite as State v. Ramirez, 2018-Ohio-595.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                         Hon. W. Scott Gwin, J.
                                                   Hon. William B. Hoffman, J.
-vs-
                                                   Case No’s. 16CA95, 16CA96
CHRISTEN RAMIREZ

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Richland County Court of
                                               Common Pleas, Case No's. 2015CR0755,
                                               2015CR0700



JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         February 14, 2017



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

GARY BISHOP                                    JEFFREY P. UHRICH
Prosecuting Attorney                           Law Office of Jeffrey P. Uhrich
Richland County, Ohio                          P.O. Box 1977
                                               Westerville, Ohio 43086
By: JOSEPH C. SNYDER
Assistant Prosecuting Attorney
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No’s. 16CA95, 16CA96                                               2

Hoffman, J.


       {¶1}   Appellant Christen Ramirez appeals the judgment entered by the Richland

County Common Pleas Court convicting him of aggravated murder (R.C. 2903.01(B), four

counts of kidnapping (R.C. 2905.01), two counts of aggravated burglary (R.C. 2911.11),

robbery (R.C. 2911.02), tampering with evidence (R.C. 2921.12), two counts of

aggravated robbery (R.C. 2911.01), and injuring animals (R.C. 959.92), with firearm and

repeat violent offender specifications, and sentencing him to an aggregate term of 112

years incarceration to be served consecutively to a term of life imprisonment without

possibility of parole. Appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   In the early morning hours of June 24, 2015, Uvon Burns was asleep in her

bedroom when she awoke to a man pointing a gun at her, demanding drugs and money.

When her dog moved to protect her, the intruder shot the dog. She had no drugs, but

tossed her purse at him which contained her tip money from bartending at the American

Legion the night before. He picked up the purse and ran.

       {¶3}   Burns discovered her boyfriend, Jason O’Neal, had climbed into bed with

her after she fell asleep. He laid still so the intruder would not see him. He heard the

intruder ask for weed and money. He saw the silhouette of a man in a grey hoodie drawn

tight, holding a gun. He noted a tattoo on the intruder’s hand, and a pair of Nike boots he

had earlier seen on Appellant. He was later able to identify Appellant by his voice as well

as the tattoo and boots.
Richland County, Case No’s. 16CA95, 16CA96                                              3


      {¶4}   Burns and O’Neal called the police and discovered the intruder gained entry

into the home by kicking the panel out of the front door. The dog survived after receiving

emergency veterinary care.

      {¶5}   At two o’clock that morning, Appellant’s co-defendant Marcelluis Luckie

woke up his girlfriend, Andrea McDowell, to tell her Burns had been robbed and her dog

had been shot. McDowell and Burns were coworkers and friends. Luckie claimed he

heard about the incident from his friend George Kelly. He insisted they check on Burns

the next morning, and they drove to Burns’ house. Luckie told Burns and O’Neal he was

sorry about their dog. O’Neal found it strange Luckie knew about the dog because the

incident was not yet public knowledge.

      {¶6}   On June 25, 2015, Christshanda Webb was at the home of her brother,

Myron Webb, waiting for a cable service installer to arrive. She heard a knock on the

back door. She checked the front of the house for a cable van, but no one was there.

Others in the house checked the rear door and found Appellant attempting to force his

way into the house. When he noticed people in the house, he ran. Christhanda walked

up the street in the direction Appellant was headed. She saw Luckie approach driving a

black Pontiac, and Appellant jumped on the hood.

      {¶7}   Shamille Chapman and her baby were asleep on the couch on June 26,

2015, when she awoke to find Appellant and Luckie standing over her, asking for money

and drugs. Luckie held a gun, and Appellant held a crowbar. Luckie was wearing a black

Ohio State hoodie, a mask, gloves, and Hello Kitty glasses. Appellant was dressed in all

black. Appellant took electronics from the house and put them in bags. The men asked

her to have her son come downstairs, and they held him at gunpoint with Chapman. The
Richland County, Case No’s. 16CA95, 16CA96                                             4


men demanded she call her boyfriend, Myron Webb, to ask him to come home, and

threatened her if she warned him something was amiss.       She called Webb and asked

him to come home. The men continued to ransack the house while waiting for Webb to

arrive, asking her to call Webb multiple times. Appellant and Luckie tied up Chapman’s

son with t-shirts and an electrical cord.

       {¶8}   When Webb arrived home, the men ordered him to the ground. They told

Webb they heard he had “bricks.” Webb responded he did not have drugs, but gave them

his money. Unhappy with what they had received, the men planned to stay all night and

have Webb withdraw money from the bank for them the next morning. They told Webb

they would put a pillowcase over his head and take the baby with them. Webb asked

them not to involve his family. When they ordered Webb to walk toward the kitchen,

Webb charged the men. Chapman grabbed the baby and ran into the kitchen where her

son was tied up. She got outside with her son and the baby and screamed for the

neighbors to call 911.

       {¶9}   After seeing Appellant and Luckie run away, Chapman went back into the

house where she found Webb rolling around on the ground, bleeding from stab wounds

to his head, neck, back, and upper arms. He was transported to the hospital where he

died the following day. The medical examiner found twenty-five stab wounds on Webb.

       {¶10} During the afternoon of June 26, 2015, O’Neal saw Appellant with a group

of people gathered outside a friend’s house. During a conversation, O’Neal recognized

Appellant’s voice from the break-in on June 24, 2015. O’Neal punched Appellant and

choked him. After he was beaten by O’Neal, Appellant called his grandfather and told

him to get rid of bullets and a pair of “Jordans” which were at his house. Appellant then
Richland County, Case No’s. 16CA95, 16CA96                                               5


called Luckie and told him he got beat up over shooting O’Neal’s dog. Appellant changed

his shoes at his house and his clothes at his mother’s house before going to the hospital,

where he claimed his injuries were the result of a fall from a tree.

       {¶11} Chapman’s neighbors reported seeing Appellant and Luckie flee the scene

of the attack on Webb in a black Pontiac Grand Prix. When police went to Appellant’s

house to question witnesses, they found a black Pontiac which they identified as the

vehicle they were looking for in connection with Webb’s murder. Police could see blood

on the steering wheel and a tire iron in the car. They found the vehicle was registered to

McDowell. Blood was later discovered on the driver’s side door, the steering wheel, and

the center console lid. DNA testing from the steering wheel cover showed a DNA mixture

including Webb and Appellant. Webb’s blood was also found under the passenger door

handle and at two locations on the driver’s seat.

       {¶12} Appellant was indicted in case number 2015-CR-0700 with aggravated

burglary, two counts of aggravated robbery, and one count of injuring animals, with

firearm specifications, for the events of June 24, 2015.   He was indicted in case number

2015-CR-0755 on two counts aggravated murder, four counts kidnapping, aggravated

burglary, robbery, and tampering with evidence with firearm and repeat violent offender

specifications for the events of June 25, 2015. The indictments were consolidated for

trial, and consolidated with the charges against co-defendant Luckie for trial. The case

proceeded to jury trial. Appellant was convicted of all counts except one of the two counts

of aggravated murder. He was sentenced to a term of life imprisonment without possibility

of parole on the aggravated murder conviction, and an aggregate of 112 years
Richland County, Case No’s. 16CA95, 16CA96                                          6


incarceration on the remaining charges, to be served consecutively. From the judgments

of conviction and sentence Appellant prosecutes this appeal, assigning as error:



             “I.    THE TRIAL COURT ERRED BY JOINING THE SEPARATE

      OFFENSES CHARGED IN TWO SEPARATE CASES, NAMELY STATE V.

      RAMIREZ, CASE NO. 2015 CR 0700 AND STATE V. RAMIREZ, CASE NO

      2015 CR 0755, IN ONE TRIAL.

             “II. THE TRIAL COURT ERRED WHEN IT JOINED DEFENDANT

      RAMIREZ’S CASES WITH DEFENDANT LUCKIE’S CASES IN ONE

      TRIAL.

             “III. THE TRIAL COURT ERRED WHEN IT DENIED THE MOTION

      FOR NEW TRIAL UNDER BRUTON V. UNITED STATES (1968), 391 U.S.
123.

             “IV.    THE TRIAL COURT ERRED WHEN IT PERMITTED (OVER

      OBJECTION)        IN   COURT      IDENTIFICATION       FROM      CERTAIN

      PROSECUTION WITNESSES OF DEFENDANT RAMIREZ AS THE

      PERPETRATOR OF THE CRIMES CHARGED.

             “V. THE TRIAL COURT ERRED WHEN IT FAILED TO SUPPRESS

      EVIDENCE OBTAINED FROM A VEHICLE (1999 BLACK PONTIAC

      GRAND PRIX) PURSUANT TO IMPROPERLY ISSUED OR INVALID

      SEARCH WARRANTS.
Richland County, Case No’s. 16CA95, 16CA96                                               7


              “VI. THE TRIAL COURT ERRED WHEN IT FAILED TO INSTRUCT

       THE JURY ON FACTORS TO CONSIDER REGARDING EYEWITNESS

       TESTIMONY AS PROPOSED BY DEFENDANT RAMIREZ.”




                                                I.

       {¶13} Appellant argues the court erred in joining his two separate indictments into

one trial. The State moved for joinder of offenses and defendants. Appellant objected to

joinder, and the trial court held a hearing on the motion. Following the hearing, the court

ruled as follows:



              This matter came before the Court upon the motion of the State of

       Ohio to consolidate all of the above cases for one jury trial. The Court finds

       that Defendant Marcellus [sic] Luckie and Defendant Christian [sic] Ramirez

       have each been indicted for the same criminal activity as co-defendants.

       The criminal activity that each defendant has been indicted with relates to

       a home invasion type of robbery and burglary that occurred on June 23,

       2015 and another similar type of home invasion type of robbery and burglary

       that occurred on June 26, 2015. In the second offense the State of Ohio

       alleges that the defendants while acting together murdered Myron Webb.

       The State contends that all of these offenses were committed as a part of a

       course of criminal conduct by those defendants while they were acting

       together.
Richland County, Case No’s. 16CA95, 16CA96                                                  8


              Based on the arguments of the parties the Court believes that all of

       these offenses should be consolidated for one trial. Defendant Ramirez,

       through counsel, has raised the issue that a single statement made by

       Defendant Luckie to a witness could be used by the State of Ohio to

       incriminate Defendant Ramirez.

              The statement in question on its face does not incriminate Defendant

       Ramirez.     However, the statement could be used to infer Defendant

       Ramirez’s guilt and therefore the Court will not permit the State of Ohio to

       introduce that particular single statement at the joint trial. This will alleviate

       any possible Bruton issue and there is no reason not to consolidate the

       cases for a single trial.

       Judgment Entry, August 18, 2016.



       {¶14} Joinder of offenses is governed by Crim. R. 8(A), which states offenses may

be joined if they are of the same or similar character, are based on the same act or

transaction, or are based on two or more acts or transactions connected together or part

of a common scheme or course of criminal conduct. Joinder is liberally permitted to

conserve judicial resources, reduce the chance of incongruous results in successive

trials, and diminish inconvenience to witnesses. See, State v. Torres, 66 Ohio St. 2d 340,

343, 421 N.E.2d 1288 (1981). Joinder is appropriate where the evidence is interlocking

and the jury is capable of segregating the proof required for each offense. State v. Czajka,

101 Ohio App. 3d 564, 577–578, 656 N.E.2d 9 (8th Dist. Cuyahoga 1995).
Richland County, Case No’s. 16CA95, 16CA96                                                 9


       {¶15} If similar offenses are properly joined pursuant to Crim. R. 8(A), the accused

may move to sever the charges pursuant to Crim. R. 14, wherein the burden is on the

defendant to demonstrate his rights would be prejudiced by joinder. State v. Strobel, 51
Ohio App. 3d 31, 33, 554 N.E.2d 916 (3rd Dist. Henry 1988).

       {¶16} A Crim.R. 14 motion for severance of counts due to prejudicial misjoinder is

waived unless it is renewed at the close of the state's case or at the conclusion of all the

evidence. Strobel, supra, paragraph two of the syllabus; State v. Owens (1975), 51 Ohio

App.2d 132, 5 O.O.3d 290, 366 N.E.2d 1367, paragraph two of the syllabus (1975).

       {¶17} In the instant case, Appellant did not renew his motion for relief from

prejudicial joinder. Nonetheless, if it appears a defendant is prejudiced by joinder, a trial

court may grant a severance. State v. Brinkley 105 Ohio St. 3d 231, 824 N.E.2d 959,

2005–Ohio–1507. The defendant bears the burden of proving the trial court abused its

discretion in denying severance. Id.

       {¶18} To prevail on a claim to sever counts, the defendant has the burden of

demonstrating: 1) his rights were actually prejudiced; 2) at the time of the motion to sever,

the defendant provided the trial court with sufficient information so it could weigh the

considerations favoring joinder against the potential prejudice to the defendant's right to

a fair trial; and 3) given the information provided to the court, the court abused its

discretion in refusing to sever the charges. State v. Schaim, 65 Ohio St. 3d 51, 59, 600
N.E.2d 661 (1992), citing State v. Hamblin, 37 Ohio St. 3d 153, 158–159, 524 N.E.2d 476

(1988) and Drew v. United States, 331 F.2d 85 (D.C.Cir.1964).

       {¶19} A defendant has not demonstrated prejudice where: (1) if the counts were

severed, evidence of alleged misconduct from each count would be admissible in
Richland County, Case No’s. 16CA95, 16CA96                                               10


separate trials, and, if not, (2) if such evidence would not be admissible, the evidence of

each count is simple and distinct. Id.

       {¶20} In the instant case, the focus at the hearing was on joinder of defendants

rather than joinder of offenses.        Thus, Appellant did not provide the trial court with

sufficient information to weigh the considerations favoring joinder of offenses against the

potential prejudice of his right to a fair trial.

       {¶21} Further, we find the evidence of each count is simple and distinct. The

indictments involved two incidents which occurred on two separate dates. The witnesses

and victims were different as to the two events which resulted in the charges. The trial

court clearly laid out each separate offense as set forth in the indictment in the jury

instructions. Tr. 3617-3654. Further, the court instructed the jury each of the offenses

constituted a separate and distinct matter, and the jury must consider each charge

separately, uninfluenced by their verdict as to the other charges. Tr. 3659.

       {¶22} We find Appellant has not demonstrated prejudice from joinder of offenses.

The first assignment of error is overruled.

                                                    II.

       {¶23} Appellant argues the court erred in joining his indictments with those of

Marcelluis Luckie for trial.

       {¶24} Crim.R. 8(B) governs joinder of defendants and states:



               Two or more defendants may be charged in the same indictment,

       information or complaint if they are alleged to have participated in the same

       act or transaction or in the same series of acts or transactions constituting
Richland County, Case No’s. 16CA95, 16CA96                                              11


       an offense or offenses, or in the same course of criminal conduct. Such

       defendants may be charged in one or more counts together or separately,

       and all of the defendants need not be charged in each count.



       {¶25} In order to obtain a severance, a defendant must demonstrate prejudice by

the joinder. Crim R. 14 provides, in pertinent part:



              If it appears that a defendant or the state is prejudiced by a joinder

       of offenses or of defendants in an indictment, information, or complaint, or

       by such joinder for trial together of indictments, informations or complaints,

       the court shall order an election or separate trial of counts, grant a

       severance of defendants, or provide such other relief as justice requires. In

       ruling on a motion by a defendant for severance, the court shall order the

       prosecuting attorney to deliver to the court for inspection pursuant to Rule

       16(B)(1)(a) any statements or confessions made by the defendants which

       the state intends to introduce in evidence at the trial.



       {¶26} The decision to grant severance rests in a trial court's sound discretion.

State v. Torres, 66 Ohio St. 2d 340 (1981). In order to find an abuse of discretion, we must

determine the trial court's decision was unreasonable, arbitrary or unconscionable and

not merely an error of law or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217 (1983).

       {¶27} The law favors the joinder of defendants and the avoidance of multiple trials

because joinder conserves judicial and prosecutorial time, lessens the expenses of
Richland County, Case No’s. 16CA95, 16CA96                                                  12


multiple trials, diminishes the inconvenience to witnesses, and minimizes the possibility

of incongruous results from successive trials before different juries. State v. Thomas

(1980), 61 Ohio St. 2d 223, 400 N.E.2d 401 (1980).

       {¶28} The United States Supreme Court has stated, “a district court should grant

a severance under Rule 14 only if there is a serious risk that a joint trial would compromise

a specific trial right of one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539, 113 S. Ct.
933, 122 L. Ed. 2d 317 (1993). Even where the risk of prejudice is high, “less drastic

measures, such as limiting instructions, often will suffice to cure any risk of prejudice.” Id.

“A request for severance should be denied if a jury can properly compartmentalize the

evidence as it relates to the appropriate defendants.” United States v. Causey, 834 F.2d
1277, 1287 (6th Cir. 1987).

       {¶29} As discussed in the first assignment of error, the evidence was simple and

distinct, and with the exception of the weapons under disability charge against Luckie, the

defendants were charged with the same crimes arising out of the same two home

invasions. While Appellant argues the evidence was indirect and inferential rather than

direct, the case law requires the evidence to be distinct, not direct. Schaim, supra.

Further, the trial court instructed the jury:



              Separately consider the evidence that applies to each Defendant as

       though he were being tried separately. State your finding to each Defendant

       uninfluenced by your verdict as to the other Defendant.

       Tr. 3659-60.
Richland County, Case No’s. 16CA95, 16CA96                                                   13




       {¶30} We find no abuse of discretion in the trial court’s joinder of Appellant and

his co-defendant Luckie.

       {¶31} The second assignment of error is overruled.



                                                  III.

       {¶32} In his third assignment of error, Appellant argues the court erred in failing

to grant a mistrial after Jason O’Neal testified to statements made by Luckie which

implicated Appellant, in violation of Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620,

20 L. Ed. 2d 476 (1968).

       {¶33} A mistrial should not be ordered in a criminal case merely because some

error or irregularity has intervened.     State v. Reynolds, 49 Ohio App. 3d 27, 33, 550
N.E.2d 490, 497 (1988). The granting of a mistrial is necessary only when a fair trial is no

longer possible. State v. Franklin, 62 Ohio St. 3d 118, 127, 580 N.E.2d 1, 9 (1991). When

reviewed by the appellate court, we should examine the climate and conduct of the entire

trial, and reverse the trial court's decision as to whether to grant a mistrial only for a gross

abuse of discretion. State v. Draughn (1992), 76 Ohio App. 3d 664, 671, 602 N.E.2d 790,

793-794 (1992).

       {¶34} In Bruton, supra, a postal inspector testified about a confession one co-

defendant, Evans, had made to the inspector. Evans confessed he and the other co-

defendant, Bruton, had committed armed robbery. Neither Evans nor Bruton testified at

trial. The court admitted the evidence, but instructed the jury they could not use evidence

from Evan's confession against Bruton. The United States Supreme Court reversed, and
Richland County, Case No’s. 16CA95, 16CA96                                              14


ruled a substantial risk existed that the jury improperly relied on incriminating, extra

judicial statements in determining the defendant's guilt. 391 U.S. at 126. The defendants

should have been tried separately, in which case the postal inspector's testimony would

not have been placed in front of the jury which determined Bruton's guilt. Id. The basis of

the Bruton decision was Bruton's inability to confront and cross-examine Evans about his

statements concerning Bruton's involvement. Although the evidence regarding Evan's

confession was admissible against Evans as an admission of a party opponent, it was not

admissible against Bruton, as Bruton was effectively prevented from confronting

witnesses against him. Id. at 127-128.

       {¶35} The Ohio Supreme Court found Bruton applicable even when the statement

does not clearly implicate the co-defendant:



              (T)he Bruton rule applies with equal force to all statements that tend

       significantly to incriminate a co-defendant, whether or not he is actually

       named in the statement. The fact that the incrimination amounts to a link in

       a chain of circumstances rather than a direct accusation cannot dispose of

       the applicability of the Bruton rule. Just as one can be convicted on

       circumstantial evidence, one can be circumstantially accused. Fox v. State

       (Ind.App.1979), 384 N.E.2d 1159, 1170.

       State v. Moritz, 63 Ohio St. 2d 150, 155, 407 N.E.2d 1268, 1272 (1980).
Richland County, Case No’s. 16CA95, 16CA96                                                 15


       {¶36} Appellant argues the following testimony by Jason O’Neal violates the

Bruton rule, “He [Luckie] jumped out the car. I looked at Uvon in shock. Like, he got out.

He hugged her. He says, ‘Sorry about what happened. We going to find out who did this.

And sorry about your dog.’”    Tr. 762.

       {¶37} The legal underpinning of Bruton is the inability to confront and cross-

examine a non-testifying co-defendant. In the instant case, Marcelluis Luckie testified.

Tr. 3449 et seq. Therefore, there is no Bruton violation in the admission of this testimony

as to Appellant.

       {¶38} The third assignment of error is overruled.

                                                 IV.

       {¶39} In his fourth assignment of error, Appellant argues the court erred in

allowing eleven of the State’s witnesses to identify him in court, as a first-time

identification in court is inherently suggestive and unreliable.

       {¶40} In State v. Vargas, 5th Dist. Stark No. 2001CA00044, 2002-Ohio-2478, the

appellant argued the trial court erred in admitting an in court identification because police

did not previously conduct a line-up or a photo array, the description the witness gave to

the police was vague, and the in court identification would be inherently suggestive and

unreliable. In determining the reliability of the identification, we found the test to be

applied is whether, under the totality of the circumstances, the identification is reliable

even though the confrontation procedure was suggestive. Id., citing State v. Parker, 53
Ohio St. 3d 82, 87, 558 N.E.2d 1164 (1990). In making this determination, the court must

consider: (1) the opportunity of the witness to view the criminal at the time of the crime,

(2) the degree of attention of the witness, (3) the accuracy of the witness' prior description
Richland County, Case No’s. 16CA95, 16CA96                                                16


of the criminal, (4) the level of certainty demonstrated by the witness at the confrontation,

and (5) the length of time elapsed between the crime and the identification. Id., citing Neil

v. Biggers, 409 U.S. 188, 199-200, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972).

       {¶41} Appellant does not argue any of the in court identifications were unreliable

under the test set forth in Neil v. Biggers, supra, nor does he cite to the transcript pages

in which the complained-of identifications are set forth as required by App. R. 16(A)(7).

Rather, he argues we should adopt the position of the Connecticut Supreme Court in

State v. Dickson, 322 Conn. 410, 141 A.3d 810 (2016).         In that case, the Connecticut

court held in cases in which identity is an issue, in court identifications which are not

preceded by a successful identification in a nonsuggestive identification procedure

implicate due process principles and, therefore, must be prescreened by the trial court.

Id. We decline to adopt such a procedure as a case of first impression in Ohio.

       {¶42} The fourth assignment of error is overruled.

                                                V.

       {¶43} In his fifth assignment of error, Appellant argues the court erred in overruling

his motion to suppress. He argues the search warrants issued for the black Pontiac were

invalid because Detective Todd Vanausdle did not have personal knowledge of the points

he put in the affidavit for the warrants, but instead received the information from Detective

Rich Miller.

       {¶44} Appellant has cited no authority to support his proposition the affiant for a

search warrant must have direct personal knowledge of every fact contained in an

affidavit submitted to the court to obtain a search warrant. See State v. Jefferson, 5th

Dist. Richland No. 09-CA-20, 2009-Ohio-5485, ¶45. “Observations of fellow officers of the
Richland County, Case No’s. 16CA95, 16CA96                                                    17


Government engaged in a common investigation are plainly a reliable basis for a warrant

applied for by one of their number.” State v. Henderson, 51 Ohio St. 3d 54, 57, 554 N.E.2d
104, 107 (1990), quoting United States v. Ventresca (1965), 380 U.S. 102, 111, 85 S. Ct.
741, 747, 13 L. Ed. 2d 684, 690 (1965). Hearsay information may be relied on by the

officer in providing an affidavit for a search warrant if in fact the officer reasonably believes

the information to be true. Franks v. Delaware, 438 U.S. 154, 165, 98 S. Ct. 2674, 2681,

57 L. Ed. 2d 667-678 (1978). While it is desirable to have the affiant provide as much detail

as possible from his or her own knowledge, practical considerations will often require the

affiant to rely on information provided by other sources. State v. Taylor, 82 Ohio App. 3d
434, 442, 612 N.E.2d 728, 732–33 (2nd Dist. Montgomery, 1992). Since the purpose of

the affidavit is not to prove guilt, but only to establish probable cause to search, the affiant

may rely on hearsay information. Franks, 438 U.S. at 167, 98 S.Ct. at 2682, 57 L. Ed. 2d

at 679.

       {¶45} In the instant case, Detectives Miller and Vanausdle were part of a detective

team working on the investigation. Supp. Tr. 103. Det. Vanausdle knew Det. Miller for

his entire career in law enforcement of more than 20 years, and knew him to be

trustworthy. Supp. Tr. 101-103. We find the court did not err in finding the affidavit which

was supported by the collective knowledge of the officers involved in a common

investigation was sufficient to support a search warrant even though the detective who

signed the warrant did not have personal knowledge of every fact contained therein.

       {¶46} The fifth assignment of error is overruled.
Richland County, Case No’s. 16CA95, 16CA96                                                18


                                                 VI.

      {¶47} In his sixth assignment of error, Appellant argues the court erred in refusing

to give the jury his requested instruction on eyewitness testimony:



              (A) Some things you may consider in weighing the testimony of an

      identifying witness are:

              (1) the capacity of the witness, that is, the (describe age of witness)

      age, (describe level of intelligence of witness) intelligence, (describe

      defective senses of witness, if any), and the opportunity of the witness to

      observe;

              (2) the witness' degree of attention at the time the witness observed

      the offender;

              (3) the accuracy of the witness' prior description (or identification, if

      any);

              (4) whether the witness had had occasion to observe the defendant

      in the past;

              (5) the interval of time between the event and the identification; and

              (6) all surrounding circumstances under which the witness has

      identified the defendant (including deficiencies, if any, in lineup, photo

      display, or one-on-one identification).

              (B) If, after examining the testimony of the identifying witness you are

      not convinced beyond a reasonable doubt the defendant is the offender,

      you must find the defendant not guilty.
Richland County, Case No’s. 16CA95, 16CA96                                                19


       O.J.I. CR 409.05(5).



       {¶48} The official comment to this instruction states:



              The court should give this charge on identification only if the charge,

       or parts thereof, are specifically applicable to the facts at issue. State v.

       Guster, 66 Ohio St. 2d 266 (1981), which held under the facts in that case

       that it was not error to refuse an instruction directing the jury's attention to

       the potential unreliability of eyewitness testimony, states that “[t]he matter

       should rest in sound discretion of the trial Court.” The “Telfaire Charge” is

       given in United States v. Telfaire, 469 F.2d 552 (C.A.D.C. 1972). For

       circumstances in which a Telfaire-type instruction would be warranted, see

       State v. Dale, 3 Ohio App. 3d 431 (1982).



       {¶49} In a criminal case, if requested special instructions are correct, pertinent,

and timely presented, they must be included, at least in substance, in the general charge.

Cincinnati v. Epperson, 20 Ohio St. 2d 59, 253 N.E.2d 785 (1969), paragraph one of the

syllabus. However, a court's instructions to the jury should be addressed to the actual

issues in the case as posited by the evidence and the pleadings. State v. Guster, 66 Ohio

St.2d 266, 271, 421 N.E.2d 157, 160 (1981). Abstract rules of law or general propositions,

even though correct, ought not to be given unless specifically applicable to facts in issue.

Id.
Richland County, Case No’s. 16CA95, 16CA96                                              20

      {¶50} The decision of whether to give a Telfaire instruction is a matter within the

sound discretion of the trial court and depends “in large measure on whether a resolution

by the jury of the disputed issues in the case requires or will be clearly assisted by the

instruction.” Id. The Ohio Supreme Court has held:



             A trial court is not required in all criminal cases to give a jury

      instruction on eyewitness identification where the identification of the

      defendant is the crucial issue in the case and is uncorroborated by other

      evidence. A trial court does not abuse its discretion in deciding that the

      factual issues do not require, and will not be assisted by, the requested

      instructions, and that the issue of determining identity beyond a reasonable

      doubt is adequately covered by other instructions.

      Id. at syllabus.



      {¶51} The court instructed the jury on the credibility of witnesses as follows:



             You, as jurors, are the sole judges of the facts and the credibility of

      the evidence. In weighing the evidence you must consider the credibility of

      the witnesses. Use the tests of truthfulness that you are accustomed to

      using in your daily lives.

             These tests include the appearance of each witness on the stand;

      the witness’s manner of testifying; the reasonableness of that testimony; the

      opportunity the witness had to see, hear, and know the things concerning
Richland County, Case No’s. 16CA95, 16CA96                                                  21


        which he or she testified; the witness’s accuracy of memory; frankness or

        lack of it; intelligence; interest; and bias, if any, together with all the facts

        and circumstances surrounding the testimony. Use these tests to give each

        witness’s testimony such weight as you think proper.

        Tr. 3613.



        {¶52} Appellant makes no argument specific to the reliability of the identification

evidence in the instant case in support of his claim of error, other than the witnesses relied

upon by the State were “an assorted mix of drug users, criminals, and otherwise

unscrupulous people.” Brief of Appellant, page 16. The general credibility instruction

given by the court adequately addresses these concerns regarding the witnesses’

testimony and their identification of Appellant. We find the court did not abuse its

discretion in denying the requested instruction, as specific concerns related to the

identification testimony addressed by the Telfaire instruction were not raised in the instant

case.

        {¶53} The sixth assignment of error is overruled.
Richland County, Case No’s. 16CA95, 16CA96                                        22


      {¶54} The judgment of the Richland County Common Pleas Court is affirmed.



By: Hoffman, J.

Wise, John, P.J. and

Gwin, J. concur